Citation Nr: 0001727	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability on a secondary bases.

2.  Entitlement to service connection for a left ankle 
disability on a secondary bases.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1954 to April 
1957 and February 1959 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).  

In a November 1999 hearing it is unclear whether or not the 
veteran is claiming service connection for a left hip 
disability.  It is requested that the RO contact the 
appellant in order to clarify this issue, and take any 
appropriate action thereafter.


REMAND

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

In establishing service connection, the United States Court 
of Appeals for Veterans Claims (Court) has held that a well- 
grounded claim is comprised of three specific elements: 
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) issued a decision holding that the VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Nevertheless, the VA may obtain records deemed to be in the 
constructive possession of the VA, such as VA treatment 
records.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In this case, in an August 1998 VA form 9, the veteran states 
that the medical records from Decatur, Georgia from the 
period of November 1995 to June 1996 are not all of his VA 
treatment records.  Since these records are in the 
constructive possession of the VA, these records must be 
obtained.  Additionally, current treatment records from June 
1996 to the present should be obtained.

The record indicates that the veteran was awarded disability 
benefits by the Social Security Administration (SSA).  The 
Board is of the opinion that these records should be 
obtained. Hence, further action is necessary.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

In February 1999 the RO denied increased ratings for the 
service connected right knee and ankle disorders.  In 
November 1999 he submitted a notice of disagreement regarding 
this decision.  Thus, a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is Remanded for the following actions:

1.  The RO should inform the appellant of 
the evidence needed to establish a well-
grounded claim.  Such evidence would 
include a medical opinion which indicates 
that his left knee and ankle disabilities 
were caused or are aggravated by his 
service connected disabilities.  

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should request the 
appellant to identify the dates and 
locations of the VA facilities where he 
has received treatment for the 
disabilities in issue.  The RO should 
obtain all records which are not on file 
to 

3.  The RO should the appropriate action 
in order to obtain a copy of the decision 
awarding SSA benefits and the evidence on 
which the decision was based. 

4.  The RO should request the Decatur, 
Georgia VA medical facility to furnish 
copies of all treatment records covering 
the period from June 1996 to the present.  

5.  The RO should furnish the appellant 
and his representative a statement of the 
case regarding the February 1999 decision 
which denied increased ratings for the 
service connected right knee and ankle 
disorders.  He should be informed of the 
requirements necessary to perfect an 
appeal.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




